Citation Nr: 1211684	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  07-14 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, due to in-service herbicide exposure.

2.  Entitlement to service connection for prostate cancer with residual urinary incontinence, due to in-service herbicide exposure.

3.  Entitlement to service connection for erectile dysfunction, due to in-service herbicide exposure.

4.  Entitlement to service connection for peripheral neuropathy, due to in-service herbicide exposure.

5.  Entitlement to service connection for hypertension, due to in-service herbicide exposure.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant or Claimant) and his wife


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1969 through November 1970. 

This matter comes before the Board of Veterans' Appeals (Board), in part, on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for diabetes mellitus and prostate cancer, both claimed as due to in-service herbicide exposure.  This matter also comes before the Board, in part, from a November 2005 rating decision of the RO which denied service connection for erectile dysfunction, peripheral neuropathy, and hypertension, all claimed as due to in-service herbicide exposure.  

In October 2007, the Veteran appeared and testified at a Board videoconference personal hearing from the RO in Nashville, Tennessee, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing has been added to the record.

In May 2008, the Board remanded the issues currently on appeal to the Appeals Management Center (AMC) for further development.  The record indicates that the AMC complied with the Board's requests, including the procurement of VA treatment records and records from the Social Security Administration (SSA).  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

In a January 2011 decision, the Board denied service connection for diabetes mellitus, prostate cancer, erectile dysfunction, peripheral neuropathy, and hypertension, all claimed as due to in-service herbicide exposure.  The Veteran appealed the January 2011 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  While the case was pending at the Court, VA's Office of General Counsel and the Appellant's representative filed a Joint Motion for Remand, requesting that the Court vacate the Board's January 2011 decision.  In December 2011, the Court issued an Order vacating the January 2011 Board decision and remanding the appeal to the Board for further action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Board finds that, in light of the Court's December 2011 order, additional development is warranted to address the merits of the Veteran's respective claims for service connection for diabetes mellitus, prostate cancer, erectile dysfunction, peripheral neuropathy, and hypertension.  38 C.F.R. 19.9 (2011).  In the December 2011 order, the Court, in part, requested that the Board reconsider the Veteran's claim in light of a recent change in federal regulations.  Specifically, the Veteran contended that he developed each of the claimed disorders due to exposure to herbicides while serving with the 11th Engineering Battalion in South Korea from October 1969 through November 1970.  The Veteran reported that his duties required him to work in the vicinity of the demilitarized zone (DMZ) where he was exposed to Agent Orange.

As noted in the January 2011 Board decision, the Department of Defense (DOD) has confirmed that Agent Orange was used along the demilitarized zone (DMZ) in Korea from April 1968 to July 1969.  Fields of fire between the front line defensive positions and the south barrier fence were defoliated.  The size of the treated area was a strip of land 151 miles long and up to 350 yards wide from the fence to north of the "civilian control line."  There was no indication that herbicides were sprayed in the DMZ itself.  Herbicides were applied through hand spraying and by hand distribution of pelletized herbicides.  Although restrictions were put in place to limit potential for spray drift, run-off, and damage to food crops, records indicate that the effects of spraying were sometimes observed as far as 200 meters down wind.  The estimated number of exposed personnel is 12,056.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C; see also Veterans Benefits Administration (VBA) "Fact Sheet" distributed in September 2003.

Units in the area during the period of use of herbicides included the 7th Infantry Division: 1st Battalion, 17th Infantry; 1st Battalion, 31st Infantry; 1st Battalion, 32nd Infantry; 2nd Battalion, 10th Cavalry; 2nd Battalion 17th Infantry; and 2nd Battalion, 31st Infantry.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.

At the time of the January 2011 Board decision, regulations stipulated that if a veteran who served in Korea from April 1968 to July 1969 belonged to one of the units identified by DOD, then VA would presume that that veteran was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. 
§ 3.309(e) would apply.  See VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Block k (2010).  If a veteran instead either belonged to a different unit located in Korea during this time period, or served in one of the units identified by DOD between September 1, 1967 and August 31, 1971, but not during 1968 or 1969, then herbicide exposure would represent a factual determination to be established on a case-by-case basis.  See VA Adjudication Procedure Manual, M21-1 MR, Part VI, Chapter 2, Section B, Topic 6, Block d (2010).

While the Veteran's appeal was pending with the Court, the regulations regarding presumed exposure to herbicides for Veterans who served in Korea were changed.  Under the new regulations, as of February 24, 2011, a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 CFR § 3.307 (2011); see also 76 Fed. Reg. 4245-01, 4245 (January 25, 2011).  

As noted in the December 2011 Joint Motion for Remand, the unit with which the Veteran was stationed during his service in Korea, specifically the 11th Engineering Battalion, is not one of the units which the Department of Defense has presently determined to have been exposed to Agent Orange; therefore, in accordance with the Court's decision, the Board finds that VA should attempt to obtain additional evidence, such as the unit history and morning reports of the 11th Engineering Battalion, to determine whether the Veteran was exposed to Agent Orange on a factual basis.  

In addition, the Board notes that the Veteran is seeking service connection for erectile dysfunction and hypertension, disorders which are not presumed by regulation to be associated with herbicide exposure.  See 38 C.F.R. § 3.309 (2011).  In addition, the Veteran is seeking service-connection for peripheral neuropathy of a type other than the acute or sub-acute variety listed as associated with herbicide exposure.  Id.  Post-service treatment records indicate that the Veteran was treated for erectile dysfunction following 2004 surgery of prostate cancer.  

Regarding the Veteran's claimed peripheral neuropathy disorder, the Board notes that the Veteran has claimed to have experienced numbness in the hands and feet during the pendency of this appeal.  At an April 2007 hearing before a Decision Review Officer (DRO), the Veteran indicated that he first learned that this numbness was related to peripheral neuropathy when a July 2005 VA examiner told him that he had this disorder.  In a July 2005 VA treatment record, specifically a VA Agent Orange examination report, a VA examiner stated that the Veteran had numbness in his feet, but did not indicate that he based the diagnosis off anything other than a report from the Veteran; moreover, the VA examiner did not offer an opinion as to the origin of the reported numbness in the feet.  Regarding the claim for service connection for hypertension, at the April 2007 DRO hearing, the Veteran testified that he was diagnosed with hypertension in July 2005 and that his blood pressure fluctuated, but was usually high.  The Board notes that the treatment records included in the claims file do not contain any notation indicating diagnosis or treatment for hypertension.

VA must afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  The Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006), provided further guidance, outlining that VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. 

With respect to the need for an indication that a veteran's current disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, the Court stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology to include symptoms capable of lay observation.  McLendon, 
20 Vet. App. at 83.

In this case, the Board notes that the Veteran has provided competent evidence of diagnosed erectile dysfunction and numbness in the feet.  The Veteran has reported his belief that these disorders are related to service, specifically due to Agent Orange exposure.  The treatment records of evidence do not contain any notation or diagnosis for hypertension; however, the Veteran asserts that he has high blood pressure due to Agent Orange exposure.  The Board finds that both the medical and lay evidence indicates that the Veteran's claimed disorders or symptomatology of such disorders may be associated with the claimed Agent Orange exposure during service; therefore, even though the Board has not determined whether the Veteran was exposed to herbicides during service, for the sake of expediency, the Board finds that a VA examination with nexus opinions is necessary for the claims of service connection for erectile dysfunction, peripheral neuropathy, and hypertension.  
 
Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request the Veteran to identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided care for his diabetes mellitus, prostate cancer, erectile dysfunction, peripheral neuropathy, and hypertension since November 2009, the date of the last treatment record on file.  After securing the necessary releases, the AMC/RO should attempt to obtain copies of pertinent treatment records identified by the Veteran.

2.  The AMC/RO should then obtain the unit history, morning reports, and/or any other information useful in determining exposure to herbicides for the 11th Engineering Battalion from October 1969 to November 1970 for the purpose of determining whether this unit supported one of the larger units recognized as being stationed in the area where Agent Orange was used along the DMZ.  Specifically, the RO should submit the request in the form of a hard copy letter via mail or fax (703-428-6743) to JSRCC/CURR, providing the Veteran's unit of assignment from October 1969 to November 1970.  All reasonable efforts should be made to verify the Veteran's exposure to herbicides as a member of the 11th Engineering Battalion.  If any records are found, the AMC/RO should associate them with the claims file.  If no records can be found, or if they have been destroyed, the AMC/RO should ask for specific confirmation of that fact.

3.  The AMC/RO should schedule the Veteran for a VA medical examination to ascertain the nature and etiology of any current erectile dysfunction, peripheral neuropathy disorder, and hypertension disorder.  The relevant medical evidence from the claims folder should be provided to the VA examiner and should be reviewed by the VA examiner in connection with the examination.  The VA examiner should note the review of these documents in the VA medical examination report.  An interview of the Veteran regarding the history of his erectile dysfunction, peripheral neuropathy disorder, and hypertension disorder and all tests and studies required to respond to the following questions should be performed.  

After the review of the claims file, the interview with the Veteran, and a physical examination, the VA examiner should offer the following alternative opinions:  

a.  Assuming the Veteran was exposed to Agent Orange or other herbicide during service, is it at least as likely as not (50 percent or more likely) that erectile dysfunction was caused by exposure to Agent Orange or any other herbicide during service?

b.  Assuming the Veteran was not exposed to Agent Orange or any other herbicide during service, is it at least as likely as not (50 percent or more likely) that erectile dysfunction was first manifested in service or is otherwise related to service?

c.  Assuming the Veteran was exposed to Agent Orange or other herbicide during service, is it at least as likely as not (50 percent or more likely) that any diagnosed peripheral neuropathy disorder was caused by exposure to Agent Orange or any other herbicide during service?

d.  Assuming the Veteran was not exposed to Agent Orange or any other herbicide during service, is it at least as likely as not (50 percent or more likely) that any diagnosed peripheral neuropathy disorder was first manifested in service or is otherwise related to service?

e.  Assuming the Veteran was exposed to Agent Orange or other herbicide during service, is it at least as likely as not (50 percent or more likely) that any diagnosed hypertension disorder was caused by exposure to Agent Orange or any other herbicide during service?

f.  Assuming the Veteran was not exposed to Agent Orange or any other herbicide during service, is it at least as likely as not (50 percent or more likely) that any diagnosed hypertension was first manifested in service or is otherwise related to service?

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

A rationale should be given for any opinion provided.  If an opinion cannot be provided without resort to pure speculation, the VA examiner should explain why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc).  The VA examiner should identify the relevant testing or other information needed to provide the requested opinion.  If development is required, the development should be conducted and the claims file returned to the VA examiner. 

4.  After the completion of the above, the AMC/RO should re-adjudicate the issues of service connection for diabetes mellitus, prostate cancer, erectile dysfunction, peripheral neuropathy, and hypertension, all claimed as due to herbicide exposure during service.  In re-adjudicating the Veteran's claims, the AMC/RO should note the changes to 38 C.F.R. § 3.307, noted above.  If the benefits sought on appeal are not granted, the Veteran should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


